*342OPINION.
Green :
The first allegation of error relates to the March 1, 1913, valuation of the depreciable property as determined by the Commissioner for the purpose of computing depreciation thereon and the gain or loss on the linotype machines resulting from their sale.
In addition to the facts found above, the evidence shows the cost to the State Capital Co. of the assets or property the value of which on March 1, 1913, is in controversy. A substantial portion of the property was purchased by that company in 1902 and there is no proof of purchases immediately prior to the bankruptcy proceeding. The transactions from which these costs are derived are too remote to serve as a measure of the March 1,1913, value.
The evidence also shows that prior to their purchase, the five partners made an inventory and appraisal of the property and that the value thus determined by them is substantially in excess of the price paid at the foreclosure sale or by the five partners. We do not *343knoAv what sort of value the five were endeavoring to ascertain, but it is clear that it was not market value, and we therefore conclude that the appraisal is no evidence of the March 1, 1913, value.
It seems to us that the two sales are the best evidence of value; and we therefore find the value of the property at the date of its acquisition by the petitioner to have been $15,000. There is no evidence of appreciation between that date and March 1, 1913.
The second allegation of error is based upon the theory that the Commissioner having once fixed the rates of depreciation applicable to specific units of depreciable property, must thereafter allow a deduction for depreciation at the rate thus fixed. We know of no precedent which holds that the Commissioner’s determinations are, as to him, res adjudicaba,, and this Board has repeatedly held to the contrary.
The third allegation of error relates to a net loss which the petitioner alleges it sustained in 1919, and which it seeks to deduct from its net income for the year 1920. The tax for the year 1919 is not considered in the deficiency letter. It appears that in its return for 1919 the petitioner showed a net income of $405.25, and that the Commissioner determined the net income for that year to be $1,550 and that he proposed an additional assessment for that year. It does not appear whether an assessment of the additional tax was made or a claim for refund filed. The proof by which the petitioner seeks to establish the net loss is wholly inadequate. Because of this inadequacy, we are not- called upon to determine whether, under the statute, as a matter of right, it is entitled to have determined by this Board a net loss for a year not involved in the deficiency letter where such net loss is still a matter of controversy between the Commissioner and the petitioner.
There is no evidence upon the issue presented by the fourth allegation of error. Apparently it is based upon the theory that a net loss for 1921 would be established as the result of increasing the basis and rates for depreciation. Our conclusion as to the proper basis has already been stated and there is no evidence warranting a change in the rates fixed by the Commissioner.
The evidence offered in support of the fifth allegation of error leaves us in doubt as to how many linotype machines the petitioner had, their cost to petitioner, their value on March 1, 1913, and as to which machines were sold. It also appears that some of the machines were in part dismantled to secure parts for others. We are therefore unable to ascertain whether the Commissioner’s computation of gain is correct or erroneous.

Judgment will he entered for the Oonwmsioner,